
	
		II
		112th CONGRESS
		2d Session
		S. 3507
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary suspension of duty on ceiling fans
		  for permanent installation.
	
	
		1.Ceiling fans for permanent
			 installation
			(a)In
			 generalHeading 9902.84.14 of
			 the Harmonized Tariff Schedule of the United States (relating to ceiling fans
			 for permanent installation) is amended by striking the date in the effective
			 period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
